Simon, J.

delivered the opinion of the court.
The facts of this case as admitted by both parties, show that the plaintiffs are clearly entitled to a judgment for the amount sued for. They seek to recover the balance of a debt formerly due by the commercial firm of Pareé & Meffré, to Dufour freres. Pareé having failed after the dissolution of the partnership, the debt was carried on his schedule, and a part of it was paid by his insolvent estate, for which credit is allowed in the petition. The signatures to the notes sued on are admitted; and it is also admitted that the plaintiffs are the liquidating partners of the firm of Dufour freres. No defence whatever is set up ; and the exceptions originally filed by the defendant seem to have been abandoned by the subsequent proceedings ; and the material ones cured by the admissions.
No reason has been shown and we are unable to discover any, why the judgment of the court below should be disturbed.
*582It is therefore ordered, adjudged and decreed that the judgment of the Parish Court he affirmed with costs.